Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The non-final rejection mailed 9/12/2022 is hereby vacated in favor of the instant new, non-final rejection in order to take into consideration the new submission of amended claims on Sept. 6, 2022 were not accounted for in the 9/12/2022 non-final.
Currently, Claims 1-4 and 8-13 are pending.  Claims 1-4 and 8-13 are examined on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov. 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of nuciferine and lotus leaf extract, gastric cancer in the reply filed on August 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, the requirement for the specific condition being treated has been withdrawn. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2017, Nutritional Research and Practice, 11: 265-274).
Park et al. teaches a method of using Nelumbo leaves for treating gastritis (Abstract).  The Nelumbo nucifera is used for health-promoting effects such as cancer (page 265, right column).  The Nelumbo leaf is commonly administered as a tea or alcoholic beverage (page 266, left column, lines 5-6); this would prevent or treat cancer.  The water and ethanol extracts of Nelumbo nucifera leaves contain Nuciferine (Table 1).  Lotus leaf is Nelumbo nucifera (see Applicant’s Specification, page 2, paragraph 1).  Gastritis would include chronic atrophic gastritis.  Cancer would include gastric cancer.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655